DETAILED ACTION
The present application was filed on or about 31 July 2019. 
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 12 recites three potential contingent clauses.  The first potential contingent clause is “wherein an application accesses a common address space that is overlaid over local storage devices of the nodes.”  The second potential contingent clause is “wherein the application uses first and second address ranges within the common address space to access the first storage device and the second storage device respectively.”  The third potential contingent clause is “wherein the historical data is accessed to determine a likelihood of the impending event being raised when the application accesses data of the second storage device.”
Claim scope is not limited by claim language that suggests or makes options but does not require steps to be performed.  MPEP 2111.04.  An example of claim language that may raise a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) and 102(b) as being anticipated by Engers et al (US 9,542,296 B1 referred hereinafter as Engers).
In regards to Claim 1, Engers discloses a method for fault prediction and remediation (Engers [Col. 1 Lines 44-53] teaches predicting future device failures that could result in the loss of data held in data centers.), the method comprising: gathering historical data of storage I/O operations (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.) performed in a clustered computing system comprising a first node having a first storage device and a second node having a second storage device (Engers [Col. 15 Lines 14-31] teaches managing distributed storage devices where a node in the distributed system has at least one storage device.), wherein the first node accesses data in the first storage device and accesses data in the second storage device (Engers [Col. 15 Lines 37-42] teaches applications accessing one or more non-local persistent storage volumes.  For example, an application may access a logical volume made of several distinct physical volumes.  Engers [Col. 15 Lines 37-45].); analyzing the historical data to identify an impending remediable event (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.) if the data acted upon by the first node is data stored at the second node (Engers [Col. 2 Lines 32-61] teaches a dynamic statistical model employing probability distribution to determine whether identified parameters fall outside the probability.  Engers [Col. 2 Lines 35-37] teaches the inputs of this model include historical data where disks have previous failed.  For example, Enger’s model utilizes historic and real time data pertaining to I/O data on the disks, historic and current access patterns, and device utilization.  Engers [Col. 2 Lines 45-46, Col. 2 Lines 50-53].); and avoiding the impending remediable event by moving the data stored at the second storage device to the first storage device (Engers [Col. 3 Lines 6-8] teaches moving data stored on a device predicted to fail to another disk.).  
In regards to Claim 2, Engers discloses the method of claim 1, further comprising operations that comprise defining a predictive model based at least in part on a first portion of feature vectors (Engers [Col. 1 Lines 56-57, Col. 2 Lines 32-35] teaches a dynamic statistical model having multiple feature vectors such as historical and dynamic I/O data.).  
In regards to Claim 3, Engers discloses the method of claim 2, wherein the first portion of the feature vectors comprise historical feature vectors (Engers [Col. 1 Lines 56-, and a second portion of the feature vectors comprise then-current feature vectors (Enger’s model utilizes historic and real time data pertaining to I/O data on the disks, historic and current access patterns, and device utilization.  Engers [Col. 2 Lines 45-46, Col. 2 Lines 50-53].).  
In regards to Claim 4, Engers discloses the method of claim 2, wherein the predictive model comprises correlation scores, the correlation scores describing correlations between conditions and the impending remediable event (Engers [Col. 2 Lines 32-61] teaches a dynamic statistical model employing probability distribution to determine whether identified parameters fall outside the probability.).  
In regards to Claim 5, Engers discloses the method of claim 1, wherein the impending remediable event is derived from observations taken from the historical data (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.).  
In regards to Claim 6, discloses the method of claim 5, further comprising classifying the observations (Engers [Col. 2 Lines 32-61] teaches classifying the observations are comparing the historical data to a probability distribution.).  
In regards to Claim 7, Engers discloses the method of claim 5, wherein the observations are classified into at least one condition or into at least one remediable event (Engers [Col. 4 Lines 39-48, Col. 4 Lines 62-66] teaches observations are classified into a condition of adhering to or deviating from a statistical model.).  
In regards to Claim 8, Engers discloses the method of claim 5, wherein the observations are aggregated based at least in part on at least one of, a set of configuration metadata, or a set of virtual-to- physical mapping metadata (Engers [Col. Lines 24-34] .  
In regards to Claim 9, Engers discloses the method of claim 1, further comprising performing operations to achieve a load balancing objective (Engers [Col. 17 Lines 58-67, Col. 18 Lines 1-34] teaches one of the remedial events that may be employed is load balancing through a load balancer.).  
In regards to Claim 10, Engers discloses the method of claim 1, further comprising presenting a remediation message in a user interface (Engers [Col. 6 Lines 31-36] teaches sending a message to a user that returns metadata associated with an analyzed device.).  
In regards to Claim 11, discloses the method of claim 1, wherein the impending remediable event corresponds to historical operations over first and second storage devices that form a part of a storage pool that spans a plurality of nodes of the clustered computing system (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.  (Engers [Col. 15 Lines 14-31] teaches managing distributed storage devices where a node in the distributed system has at least one storage device. Engers [Col. 15 Lines 37-42] teaches applications accessing one or more non-local persistent storage volumes.  For example, an application may access a logical volume made of several distinct physical volumes.  Engers [Col. 15 Lines 37-45].).
In regards to Claim 12, discloses the method of claim 11, wherein an application accesses a common address space that is overlaid over local storage devices of the nodes (Engers [Col. 3 Lines 19-26] teaches storage devices as logical disks mapped to one or more physical disks.  A person having ordinary skill in the art would know that logical to physical 1.  A common address space is inherent to logical to physical mapping.  A common address space is required to allow for the translation of logical addresses to physical addresses and vice versa.  For example, Cornell University taught a computer science class in the Summer of 2011 where address translation between a logical and physical space was described as managing the non-continguous physical address space with the required logical memory space.  See Cornell University [Pgs. 4-8].  A common address space, which is an address space usable by the entire system, is a prerequisite to address translation because the data must flow between the logical and physical address spaces.  If they did not share a common address space, the logical and physical spaces would not be able to communicate.), wherein the application uses first and second address ranges within the common address space to access the first storage device and the second storage device respectively (Engers [Col. 3 Lines 62-67, Col. 4 Lines 1-4] teaches a remote access enterprise application used to access system resources.), and wherein the historical data is accessed to determine a likelihood of the impending event being raised when the application accesses data of the second storage device (Engers [Col. 4 Lines 22-30] teaches an application programming interface that makes accessible the failure prediction engine.).  
In regards to Claim 13, discloses the method of claim 12, further comprising remediating the impending event by moving data that is associated with the second address range of the storage pool to a location that corresponds to the first address range of the storage pool (Engers [Col. 3 Lines 6-8] teaches moving data stored on a device predicted to fail to another disk.).  
In regards to Claim 14, discloses a non-transitory computer readable medium having stored thereon a sequence of instructions which (Engers [Col. 8 Lines 1-14] teaches a computer readable storage medium executed by a computer process.), when stored in memory and executed by one or more processors causes the one or more processors to perform a set of acts (Engers [Col. 8 Lines 6-10] teaches program modules executing the subject matter of the invention.) for fault prediction and remediation (Engers [Col. 1 Lines 44-53] teaches predicting future device failures that could result in the loss of data held in data centers.), the set of acts comprising: gathering historical data of storage I/O operations (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.) performed in a clustered computing system comprising a first node having a first storage device and a second node having a second storage device (Engers [Col. 15 Lines 14-31] teaches managing distributed storage devices where a node in the distributed system has at least one storage device.), wherein the first node accesses data in the first storage device and accesses data in the second storage device (Engers [Col. 15 Lines 37-42] teaches applications accessing one or more non-local persistent storage volumes.  For example, an application may access a logical volume made of several distinct physical volumes.  Engers [Col. 15 Lines 37-45].); analyzing the historical data to identify an impending remediable event (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.) if the data acted upon by the first node is data stored at the second node (Engers [Col. 2 Lines 32-61] teaches a dynamic statistical model employing probability distribution to determine whether identified parameters fall outside the probability.  Engers [Col. 2 Lines 35-37] teaches the inputs of this model include historical data where disks have previous failed.  For example, Enger’s model utilizes historic and real time data pertaining to I/O data on the disks, historic and current access ; and avoiding the impending remediable event by moving the data stored at the second storage device to the first storage device (Engers [Col. 3 Lines 6-8] teaches moving data stored on a device predicted to fail to another disk.).  
In regards to Claim 15, Engers discloses the  non-transitory computer readable medium of claim 14, further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of operations that comprise defining a predictive model based at least in part on a first portion of feature vectors (Engers [Col. 1 Lines 56-57, Col. 2 Lines 32-35] teaches a dynamic statistical model having multiple feature vectors such as historical and dynamic I/O data.).  
In regards to Claim 16, Engers discloses the  non-transitory computer readable medium of claim 15, wherein the first portion of the feature vectors comprise historical feature vectors (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.), and a second portion of the feature vectors comprise then-current feature vectors (Enger’s model utilizes historic and real time data pertaining to I/O data on the disks, historic and current access patterns, and device utilization.  Engers [Col. 2 Lines 45-46, Col. 2 Lines 50-53].).  
In regards to Claim 17, Engers discloses the non-transitory computer readable medium of claim 15, wherein the predictive model comprises correlation scores, the correlation scores describing correlations between conditions and the impending remediable event (Engers [Col. 2 Lines 32-61] teaches a dynamic statistical model employing probability distribution to determine whether identified parameters fall outside the probability.).  
In regards to Claim 18, Engers discloses the non-transitory computer readable medium of claim 14, wherein the impending remediable event is derived from observations taken from the historical data (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.).  
In regards to Claim 19, discloses a system for fault prediction and remediation, the system comprising: a storage medium having stored thereon a sequence of instructions (Engers [Col. 8 Lines 1-14] teaches a computer readable storage medium executed by a computer process.); and one or more processors that execute the sequence of instructions to cause the one or more processors to perform a set of acts (Engers [Col. 8 Lines 6-10] teaches program modules executing the subject matter of the invention.), the set of acts comprising, gathering historical data of storage I/O operations (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.) performed in a clustered computing system comprising a first node having a first storage device and a second node having a second storage device (Engers [Col. 15 Lines 14-31] teaches managing distributed storage devices where a node in the distributed system has at least one storage device.), wherein the first node accesses data in the first storage device and accesses data in the second storage device (Engers [Col. 15 Lines 37-42] teaches applications accessing one or more non-local persistent storage volumes.  For example, an application may access a logical volume made of several distinct physical volumes.  Engers [Col. 15 Lines 37-45].); analyzing the historical data to identify an impending remediable event (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.) if the data acted upon by the first node is data stored at the second node (Engers [Col. 2 Lines 32-61] teaches a dynamic statistical model employing probability distribution to determine whether identified ; and avoiding the impending remediable event by moving the data stored at the second storage device to the first storage device (Engers [Col. 3 Lines 6-8] teaches moving data stored on a device predicted to fail to another disk.).  
In regards to Claim 20, discloses the system of claim 19, wherein the clustered computing system performs storage operations over a storage pool that spans a plurality of nodes of the clustered computing system (Engers [Col. 1 Lines 56-62] teaches analyzing historical data to determine whether a failure may occur.  (Engers [Col. 15 Lines 14-31] teaches managing distributed storage devices where a node in the distributed system has at least one storage device. Engers [Col. 15 Lines 37-42] teaches applications accessing one or more non-local persistent storage volumes.  For example, an application may access a logical volume made of several distinct physical volumes.  Engers [Col. 15 Lines 37-45].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        

/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Logical to Physical Quiz, COP4610 Florida State University – Department of Computer Science (Fall 2003).